Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felder et al. (9,155,582).With respect to claim 1, Felder discloses an intramedullary nail insertion assembly, comprising an IM nail (12) extending longitudinally from a proximal and a distal end, a proximal portion of the IM nail having an internal threading , as best seen in FIG.3; and a connecting screw (150) extending longitudinally from a proximal and to a distal end, a distal portion of the connecting screw having an external threading (158) for engaging the internal threading of the IM nail, wherein one of the proximal portion of the IM and the distal portion of the connecting screw has a feature (thread) to resist a disengagement of the proximal portion from the distal portion.
With respect to claim 12, see the cannulation in Fig.4.
With respect to claims 13, 14, see the insertion handle (100).
With respect to claims 15, 16 see the screwdriver (50).
With respect to claim 17, see the tab (20).
With respect to claims 18, 19, Felder discloses the materials, as set forth in column 3, lines 15-21, and the materials of claims 18, 19 (implicit).
.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 436,438.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8,784,430		7-2014		Kay et al.
5,766,174		6-1998		Perry
Either one could have been used to reject at least claim 1.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716. The examiner can normally be reached M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        January 10, 2022